DETAILED ACTION
Response to Arguments
Applicant’s submission of a corrected Abstract has obviated the previous objection thereto.
The objection to claims for containing two instances of claims numbered as claim 31 has not been corrected. Therefore, those claims remain objected to.
The objection to claim 33 has been obviated by amendment.
The previous rejection of claims 23-26 under 35 U.S.C. §112(b) has been obviated by amendment.
Applicant’s arguments with respect to claims 15-33 as rejected under 35 U.S.C. § 101  have been considered but are moot. The § 101 rejection of the claims has been obviated by amendment of the independent claims to recite a combination of patent-eligible subject matter not previously presented in the claims.
Applicant’s arguments, see e.g. pages 20-21 of the Response filed 24 June 2022, with respect to the rejection of claims 15-33 under 35 U.S.C. § 102(a)(1) as anticipated by Bolea et al. (US 2012/0089199) have been fully considered and are persuasive.  The § 102(a)(1) rejection of claims 15-33 has been withdrawn. 
Applicant has submitted Statements of Common Ownership for references Masiach’189, Masiach’212, and Masiach’219. As such each of Masiach’189, Masiach’212, and Masiach’219 is excluded as prior art under the exception of 35 U.S.C. § 102(b)(2)(C).
Applicant has submitted Statements of Common Ownership for references Mashiach’890, Mashiach’543, Mashiach’540, Mashiach’544, and Mashiach’542. As such each of Mashiach’890, Mashiach’543, Mashiach’540, Mashiach’544, and Mashiach’542 is excluded as prior art under the exception of 35 U.S.C. § 102(b)(2)(C).

Applicant has not submitted Statements of Common Ownership for references Mashiach’209 and Mashiach’902. Applicant instead traverses the rejections of claims 15-33 under 35 U.S.C. § 103 as being unpatentable over either one of Mashiach’209 or Mashiach’902 in view of Stahmann et al. (US 2011/0061647). Applicant asserts that Mashiach’209 or Mashiach’902 fail to teach or suggest, and Stahmann fails to remedy the deficiencies, with regard to the following claim elements:
A re-programmable memory configured to store…
A treatment protocol for stimulating one or more nerves in the subject’s body.
Adjusting the treatment protocol based on information associated with a feedback signal
Indicative of a degree of coupling between the primary antenna and the secondary antenna, and
Store the information associated with the feedback signal and the adjusted treatment protocol in the memory
The Examiner respectfully disagrees, and finds that each of Mashiach’209 or Mashiach’902 does teach the argued limitations as follows:
A re-programmable memory configured to store… (e.g. Mashiach’209 at paragraphs [0101], [0102], [0122], [0123] | Mashiach’’902 at [0118])
A treatment protocol for stimulating one or more nerves in the subject’s body (e.g. Mashiach’209 at [0003], [0009], [0034]-[0038], [0052] | Mashiach’902 at [0002], [0003], [0009], [0028]-[0032], [0046])
Adjusting the treatment protocol based on information associated with a feedback signal (e.g. Mashiach’209 at [0073]-[0075], [0118]-[0120] | Mashiach’902 at [0104]-[0106], [0121]-[0123])
Indicative of a degree of coupling between the primary antenna and the secondary antenna (e.g. Mashiach’209 at [0060]-[0063], [0074]-[0076], [0091]-[0093] | Mashiach’902 at [0012], [0048], [0049], [0064]-[0068], [0075], [0114]-[0120]), and
Store the information associated with the feedback signal and the adjusted treatment protocol in the memory (e.g. Mashiach’209 at paragraphs [0101], [0102], [0122], [0123] | Mashiach’902 at [0118])
Thus, the grounds of rejection are considered to remain valid and claims 15, 16, 19-28, and 31-33 (including both instances named claim 31) stand rejected under 35 U.S.C. 103 as being obvious over either Mashiach’209 or Mashiach’902 in view of Stahmann’647.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 31 and 31 are objected to because of the following informalities: 
There are two instances of claim 31 recited. Correction of the claim numbering is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following references under 102(a)(2):
US 2014/0207209, (hereinafter Mashiach’209; and
US 2014/0031902, (hereinafter Mashiach’902); 
each constitutes prior art and is considered to disclose the majority of that which is instantly claimed and only differs in lacking explicit recitation of transmission of a signal to a remote location for updating operation of the patient programmer or implantable device. Such a feature is considered to be obvious in view of several cited prior art references including but not limited to Stahmann et al. (US 2011/0061647).
In order to practice compact prosecution and in accordance with MPEP 904.03, a §103 rejection based on each of the above references is presented in this Office Action. This is believed to be in the best interest of expediting and advancing prosecution. As stated in MPEP 904.03:
“The best reference should always be the one used in rejecting the claims. Sometimes the best reference will have a publication date less than a year prior to the application filing date, hence it will be open to being overcome under 37 CFR 1.130  or 1.131. In such circumstances, if a second reference exists which cannot be so overcome and which, though inferior, is an adequate basis for rejection, the claims should be additionally rejected thereon.”
In the instant case, each of the above references is able to be overcome through the appropriate action, be it statement or declaration, under 37 CFR 1.130. Therefore it is considered appropriate under the guidance of the MPEP to at this time additionally reject the claims based on each of the other such references in anticipation of Applicant providing the requisite statements and declarations as have been requested by the Examiner since 12 April 2016.
As such, in the interest of compact and expeditious prosecution, Applicant is respectfully requested to provide the necessary statements and declarations with their response to this Office Action, or to provide substantive amendment to the claims that would overcome the status of the above applications as prior art.
Each of the applied references below has only one common inventor (Adi Mashiach) with the instant application, and names at least one additional inventor not of record in the instant Application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 15, 16, 19-28, and 31-33 (including both instances named claim 31) stand rejected under 35 U.S.C. 103 as being obvious over either Mashiach’209 or Mashiach’902 in view of either Stahmann et al. (US 2011/0061647, hereinafter Stahmann’647).
Masiach’209 clearly discloses the claimed subject matter in at least Figs. 7, 9; paragraphs [0059], [0076], [0077], [0091], [0093], [0098], [0099], [0102]-[0108] and [0117]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0039]-[0047]).
Masiach’902 clearly discloses the claimed subject matter in at least paragraphs [0107], [0114], [0116], [0118]-[0122] and [0124]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0033]-[0041], [0044]).
As presently amended, each of Masiach’209 and Masiach’902 is further considered to clearly disclose a re-programmable memory (e.g. Mashiach’209 at paragraphs [0101], [0102], [0122], [0123] | Mashiach’’902 at [0118]) configured to store a treatment protocol for stimulating one or more nerves in the subject’s body (e.g. Mashiach’209 at [0003], [0009], [0034]-[0038], [0052] | Mashiach’902 at [0002], [0003], [0009], [0028]-[0032], [0046]); adjusting the treatment protocol based on information associated with a feedback signal (e.g. Mashiach’209 at [0073]-[0075], [0118]-[0120] | Mashiach’902 at [0104]-[0106], [0121]-[0123]) indicative of a degree of coupling between the primary antenna and the secondary antenna (e.g. Mashiach’209 at [0060]-[0063], [0074]-[0076], [0091]-[0093] | Mashiach’902 at [0012], [0048], [0049], [0064]-[0068], [0075], [0114]-[0120]); and store the information associated with the feedback signal and the adjusted treatment protocol in the memory (e.g. Mashiach’209 at paragraphs [0101], [0102], [0122], [0123] | Mashiach’902 at [0118]).
Each of the above references as cited discloses the invention substantially as claimed, and only differs from the claimed invention in that it does not expressly disclose the limitations related to transmission of a signal to a remote location for updating operation of the patient programmer or implantable device.  Mashiach'209 at paragraph [0076] further explicitly contemplates integration with a remote device.
In the same field of endeavor, Stahmann’647 teaches that it is known to use transmission of information stored in an implantable device or external control unit via a communications interface to a remote location and using an update signal from the remote location which is generated in response to that signal to cause application of an updated control signal to the primary antenna of the implanted device or control unit in order to provide improved software flexibility and allow a device to be remotely upgraded while the device is still implanted to avoid having to perform a surgery to remove or replace such a device (e.g. paragraph [0537]). Additionally, application of known wireless connections between the medical device and a remote device allow for development of a medical decision network and allow a physician or user to determine feedback adjustments to update operation of a programmer or medical device (e.g. paragraphs [1042], [1055], [1404). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by any one of Mashiach’209; Mashiach’902; Mashiach’890; Mashiach’543; Mashiach’540; Mashiach’544; and Mashiach’542; with transmission of information stored in an implantable device or control unit via a communications interface to a remote location and using an update signal from the remote location which is generated in response to that signal to cause application of an updated control signal to the primary antenna of the implanted device or control unit as taught by Stahmann’647, since such a modification would provide the predictable results of improving software flexibility by allowing a device to be remotely upgraded while the device is still implanted to avoid having to perform a surgery to remove or replace such a device and for improving wireless connectivity between the medical device and a remote device allow for development of a medical decision network and allow a physician or user to determine feedback adjustments to update operation of a programmer or medical device.

Conclusion
It is noted that numerous additional references exist which have only one common inventor (Adi Mashiach) with the instant application, and names at least one additional inventor not of record in the instant Application. Based upon the earlier effectively filed date of these references  constitute prior art under one of 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2). While these references do not currently anticipate the independent claims as presented, it is noted that each discloses a substantial portion of that which is being claimed, and may serve as a basis under § 102 or § 103 in the future should an amendment necessitate such a usage. In order to expedite prosecution, it is requested that Applicant provide the requisite statement or declaration at this time to avoid the need for such course of action.
Mashiach et al. (US 2014/0371821) discloses the majority of the claimed subject matter in at least paragraphs [0086], [0087], [0089]-[0092], [0097], [0099], [0154], [0162], [0164], [0170], [0172]-[0178] and [0180]. 
Mashiach et al. (US 2014/0039579) discloses the majority of the claimed subject matter in at least paragraphs [0025], [0030], [0032], [0035], [0184], [0185], [0199], [0201], [0206], [0207], and [0209]-[0216].
US 2016/0001084 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0113], [0119], [0121], [0126], and [0130]-[0136]. Mashiach’084 discloses wherein the control unit is external to the subject’s body (e.g. external unit 120; paragraphs [0036]-[0042]).
US 2015/0202442 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0078], [0079], [0085], [0087], [0093], [0096]-[0098], [0100], [0102], and [0132]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0038]-[0044]).
US 2014/0343634 to Mashiach et al. discloses the majority of the claimed subject matter in at least paragraphs [0107], [0114], [0116], [0118]-[0122] and [0124]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0033]-[0041], [0044]).
US 2014/0107732 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0080], [0082], [0087], [0089], [0094], [0095], [0098]-[0102], [0104] and [0113]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0043]-[0049]).
US 2014/0100636 to  Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0078], [0079], [0085], [0087], [0093], [0096]-[0098], [0100], [0102], and [0132]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0038]-[0044, [0046]).
US 2014/0100635 to Mashiach et al. discloses the majority of the claimed subject matter in at least Figs. 7, 9; paragraphs [0098], [0105], [0107], [0113], [0116]-[0118] and [0122]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0042]-[0048], [0050]).
US 2013/0072999 to Mashiach et al. discloses the majority of the claimed subject matter in at least the abstract and paragraphs [0010]-[0014], [0077]-[0079], [0092], [0093]; including wherein the control unit is external to the subject’s body (e.g. paragraphs [0041]-[0047], [0049], [0052]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2001/0010010 to Richmond et al. is considered to disclose a control unit for modulating hypoglossal nerve therapy with an external patch controller substantially as claimed. Stahmann et al. (US 2011/0061647) and Meadows et al. (US 2007/0185551) disclose the invention substantially as claimed including transmission of a signal to a remote location for updating operation of a patient programmer and/or implantable device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
23 August 2022